Exhibit 10.6 UNAUDITED PRO FORMA CONSOLIDATED FINANCIAL STATEMENTS The following pro forma balance sheet has been derived from the balance sheet of Zeezoo Software Corp, (“ Zeezoo”) at July 31,2008 and adjusts such information to give effect to the acquisitionof Enhance Skin Products, Inc., as if the acquisition hadoccurred at July 31,2008. The pro forma balance sheet is presented forinformational purposes only and does not purport to be indicative of thefinancial condition that would have resulted if the acquisition had beenconsummated at July 31,2008. The pro forma balance sheet should be read inconjunction with the notes thereto and Enhance Skin Products Inc’s financial statements and relatednotes thereto contained elsewhere in this filing. On August 14, 2008, Zeezoo acquired Enhance Skin Products Inc., a privately owned Ontario corporation (“ Enhance”), through an Asset Purchase Agreement with the issuance of Common Stock (the “ Merger ”) between Zeezoo, and Enhance. Immediately following the Merger, Zeezoo formally ceased the software development business that it had previously conducted, Zeezoo closed the office in California, and moved the office to Denver, Colorado.We currently do not plan to conduct any business other than the business of Enhance, which will continue to conduct its operations that it has, to date, been engaged in. For accounting purposes, thistransaction was treated as an acquisition of Zeezoo and a recapitalization of Enhance. Enhance is the accounting acquirer and the results of its operations carryover.Accordingly, the operations ofZeezooare not carried over and will be adjustedto $0.Immediately prior to the Merger, Zeezoo had minimal assets and liabilities. The financial statements are presented based on this recapitalization, whereby Zeezoo has 49,250,000 shares of its common stock outstanding as of July 31, 2008. 1 Enhance Skin Products Inc. Pro-Forma Unaudited Pro Forma Consolidated Balance Sheet Enhance Skin Zeezoo Products Inc Software Corp July 31 July 31 Pro Forma Adjustments Pro Forma ASSETS Current Cash $
